Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 29, 2018

The Court of Appeals hereby passes the following order:

A18I0177. FEDERATED CAPITAL CORP. v. ERIC LINCOLN d/b/a 3RD
     TEAM ATHLETICS.

      On April 16, 2018, the trial court entered an order granting Federated Capital
Corp.’s motion to domesticate a foreign judgment. In the same order, the trial court
sua sponte set that judgment aside under OCGA § 9-11-60 (d) and stated that “[t]he
parties are invited to file a Notice of Appeal with the Court of Appeals.” On April
26, 2018, Federated filed an application for interlocutory appeal in this Court, but did
not include a certificate of immediate review with the application.1 This Court’s
clerk’s office notified Federated of the missing certificate and advised that Federated
could supplement its application with that document. On May 14, 2018, Federated
supplemented its application with a certificate of immediate review, signed by the
trial court and stamped “filed” on May 4, 2018. We lack jurisdiction because the
certificate of immediate review was not timely entered.
      Under OCGA § 5-6-34 (b), a party may request interlocutory review of a non-
final order, decision, or judgment only if the trial court “certifies within ten days of
entry thereof that the order, decision, or judgment is of such importance to the case
that immediate review should be had.”2 If the certificate of immediate review is not


      1
       Instead, in the section of the Court’s e-filing system for a “Certificate of
Immediate Review,” Federated uploaded a second copy of the order sought to be
appealed.
      2
       We have held that the language in a certificate of immediate review need not
“conform to the exact language of OCGA § 5-6-34 (b)” and that substantial
entered within that ten-day period, it is untimely, and the party seeking review must
wait until the final judgment to appeal. See OCGA § 5-6-34 (b); Wilcher v.
Confederate Packaging, 287 Ga. App. 451, 452 (1) (651 SE2d 790) (2007). In this
case, the certificate of immediate review was entered 18 days after entry of the order
Federated wishes to appeal. Federated’s failure to comply with the required appellate
procedure deprives us of jurisdiction over this application, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/29/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




compliance is sufficient. Clayton v. Edwards, 225 Ga. App. 141, 144 (4) (483 SE2d
111) (1997). In this case, the language in the trial court’s April 16 order inviting the
parties to file an appeal did not substantially comply with the requirements for a
certificate of immediate review set forth in OCGA § 5-6-34 (b).